In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of *646Greenburgh, dated December 16, 1993, which, after a hearing, denied the petitioner’s applications for certain variances, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Cowhey, J.), entered August 1, 1994, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner, the owner of an irregular parcel of property in Westchester County, submitted two alternative plans to the respondent Zoning Board of Appeals of the Town of Green-burgh (hereinafter ZBA) seeking numerous variances including, inter alia, a reduction in the number of required parking spaces and certain setback variances. After a hearing, at which evidence was adduced that indicated that the petitioner’s requested variances would, inter alia, result in an unacceptable exacerbation of the already congested and hazardous traffic conditions in the area, the ZBA denied the petitioner’s application. We now affirm.
Contrary to the petitioner’s assertions on appeal, the ZBA’s determination had a rational basis and was supported by substantial evidence (see, Matter of Fuhst v Foley, 45 NY2d 441; Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309; Town Law § 267-b).
We have considered the petitioner’s remaining contentions and find them to be without merit. Mangano, P. J., Miller, Ritter and Pizzuto, JJ., concur.